UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 00-60426
                           Summary Calender



                      CERES MARINE TERMINALS,

                                                       Petitioner,


                                VERSUS


                     DAVID HINTON; DIRECTOR,
OFFICE OF WORKER’S COMPENSATION PROGRAMS, U.S. DEPARTMENT OF LABOR,

                                                      Respondents.




                  Petition for Review of an Order
                    of the Benefits Review Board

                             March 9, 2001
Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.
PER CURIAM:*

      Petitioner, Ceres Marine Terminals (the “Employer”) petitions

for review of attorney fees awarded by the Benefits Review Board to

claimant David Hinton.    We enforce the order.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   1
     This proceeding arises from a claim filed under the provisions

of the Longshore and Harbor Workers’ Compensation Act, as amended,

33 U.S.C. § 901.   The Benefits Review Board affirmed an award of

compensation, which is the subject of a separate appeal (Cause No.

00-60171). On February 22, 2000, Claimant’s counsel filed a motion

for award of attorney fees pursuant to 20 C.F.R. § 802.203.

Counsel requested a fee of $6,662.50 for 20.50 hours of legal

services at an hourly rate of $325.00.      The Benefits Review Board

(the “Board”) reduced the hourly rate to $200.00 and found the

request reasonable in all other respects.      On March 30, 2000, the

Board awarded attorney’s fees of $4,100 to Hinton.

     The Employer filed a motion for reconsideration, stating that

it was not served with the fee petition, and objected to the hourly

rate awarded and to some of the services claimed.     The Board noted

the Employer’s objections, but found the fee reasonable and denied

the motion for reconsideration.

     We review the decision of the Board for errors of law and to

assure there is substantial evidence in the record to support the

decision.   33 U.S.C. § 921.

     The Employer contends that the Board erred in failing to

adequately set out its reasons for overruling the objections.     The

Employer also contends that the time records were inaccurate

because all notations were in half or full hour increments, rather

the one/eighth hour increments.       Finally, the Employer complains

that some of the time claimed was unnecessary.

                                  2
     Having reviewed the record in this matter, we find no error of

fact or law in the Board’s order.

     The attorney fees order is enforced.

     ENFORCED.




                                3